Case 1:19-cv-04049-AT Document16 Filed 07/02/19 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
DERRICK U. DENNIS, on behalf of himself and sepia taetaesiemmmed FILED
all others similarly situated, DOC #:
DATE FILED: ___7/2/2019
Plaintiff,
-against- 19 Civ. 4049 (AT)
PLANTRONICS, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On May 7, 2019, the Court ordered the parties to submit a joint letter and proposed case
management plan by July 1, 2019. ECF No. 6 §§ 4-5. The parties have failed to do so.
Accordingly, it is hereby ORDERED that by July 3, 2019, the parties shall submit their joint letter
and proposed case management plan.

SO ORDERED.

Dated: July 2, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
